December 11, 1951

non; Dam.13 L. wilder    Opinion Ro. V&66
county Attorney
Denton coulity           Re$   Maximum compensation
Denton, Texas                  of the chairman ana
           _.-                 the secretary of the
       ..~                     county Executive com-
                               mlttee under the new
Dear Mr. Wilder:               election code.
          Your request for an opinion relating to
the maximum compensation’.ofthe chafrman and the
secretary of.8 ‘County’Executive Committee under the
new Texas Election Code oontalns the following ques-
tion:
         *May the secretary receive five per
    oent of the primary budget, and the chair-
    man also receive five per cent of the pri-
    mary budget?”
          Article 196 6f the Texas Ele6tion Code
(R.B. 6, Acts 52nd Leg., R.S. 1951, oh. 492, p.
1097, at p. 1172) provides In part:
         ‘The County Executive Committee may
    name a secretary who 1s hereby authorized
    to receive applications for a plaee on the
    primary ballot and when so received the
    application shall be officlally~filed. The
    l.::mpensation
                 allowed’the secretary ana the
    ::..::airman
             for their services shall in no
    c&me exceed.five per cent 55s) of the prl-
    mary budget for that year.
          Prior to the passage of the Texas Elec-
tion Code, the chalrman of a county exeOutlve
                                        ._     com-
mittee was not entitled to a salary or other compen-
sation for his services, except as proviaea by Artl-
cle 5022a, V.C.S., which allowed’the county chairman
the same compensation per hour as allowed the pre-
cinct election jutlgesfor hls servioes in receiving
and tabulating unofficial returns. Kauffman v. Parker,
-   .



        Eon. Darwin L. Wilder, page 2 (V-1366)


        ;zr!Ji;.2a1074 (Tex. CIv. App. 1936); ~11811v.
               119 S.W.2a ,609(Tex. Clv. App.
        N&n.);      Att*y Gen. Op. o-4890 (1942'.
        v. Parker also held that an expendlture'for7
        hire of a stenographer for the county &airman
        was unauthorized.
                  Before the enactment of Article 196 of
        the Election Code, there was no statutory provi-,
        slon for the appointment of a searetary. The chalr-
        man was charged with the reapona$PIlity of recelvlng
        applications of candidates for places on the ballot
        for a prlm&zy election and of performing the necea-
        sarg duties in connectl6n with the filing of the
        applications. See Arts. 3112, 31X3; V.C.S.. Under
        the provlbions of the Election Cod&, the chairman
        iS~m8tillCharged with-these dUtIi38. See~Art. 190,
        Election code:. However, under the pro~lslons of
        Article 196, the executive commIttee may,designate
        a secretary~who Is authorleed to receive appllca-
        tions. It Is seen that this lattez!statute au-
        thorizes the secretary, when appointed, to pep-
        form aoma of the duties which would othervisa be
        performed by the chairman. The appointment of a
        secretary I8 not mandatory, ana $@I secretary doe8
        not perform any duties which wo~$clnot be in@xnbent
        upon the chairman or th8 committee If a 8eorQtary
        were not named.
                  The purpose of the I;egi.slatureIn asa-
        In& the quotea provision of Artlble 196 of tL
        Election code was to provide c    ensation foe the
        chairman and the secretary but7,a the 8ame t$8!#3to
        limit the compensation to a perc+tntageof tha total
        budget. The question for determ+atlon is whether
        the combined compensation of the66 two offlcrrs
        shall not exceed five per cent o$ the budget or
        whether the compensation of each-offloec separately
        shall not exceed five per cent.
                  If Article 196 were construed as author-
        izing canpensation not to exceed five per cent of
        the budget to be paid to each of those offIc8r8, it
        would amount to saying that the appolntmsnt of a
        secretary to relieve the chalrmal)of 8OIpc)
                                                  OS his
        dutiea could aubjeot the aandIda$ss in the pClmary
        election to an additional SIve ppr cent filing See
        for the performance of the 8ame duties which would
        otherwEse be perSormea.by the ch+rman.   In tpe
Hon. Earwin L. Wllaer, page 3 (V-1366)


ab8enOe Of Cl8aP ~ESqpIaget0 that effect, W8 are
of the opldion that the Leglslaturtidid not In-
tend such a result. Had the Iaglalature intended
to give the secretary and the chairman each five
per cent of the total budget, it could have so
specified, but the statute considers both of them
together. It is our opinion that the atatute
limits the combined compensation of the secretary
and the chairman to five per cent of the primary
budget for the year.
                     SLIMMARY
        -~The total of the compensation al-
     lowed the secretary ana the chairman
     of the county exticutivecommittee under
     the new Texas glect,ion Code may not ex-
     ceed five per cent of the priinarybudget
     for.that year. Art. 196, Texas Eledtion
     Code (H;B.~6, ACt8~52nd Lag. R.S. 1951,
     ch. 492, p. 1097, at p. 11721.
                           Yours very truly,
APPROVED:                    PRICE.DAIVIEL
                           Attorney General
J. C. DaviS, Jr.
County Affairs Division
Charles D. Mkthews
First AsSi8tant            ?$iz&     .
                                    Assistant